Citation Nr: 0320453	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 40 percent for arthritis 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1975 to November 1978.  

This issue was previously before the Board of Veterans' 
Appeals (Board) in May 2000, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, confirmed and continued 
the 40 percent disability rating for the veteran's service 
connected arthritis of the lumbar spine.  Thereafter, the 
case was returned to the Board for further appellate action.


FINDING OF FACT

The veteran's service-connected arthritis of the lumbar 
spine, manifested primarily by pain and limitation of motion, 
is productive of no more than severe impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
arthritis of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5003 - 5293 (2002) (effective prior to 
September 23, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

By virtue of information sent to the veteran in the Board's 
May 2000 remand; the Statement of the Case (SOC); the 
Supplemental Statements of the Case (SSOC's); and a letter, 
dated in April 2003, the veteran and his representative were 
notified of evidence necessary to substantiate his claim of 
entitlement to an increased rating for arthritis of the 
lumbar spine.  Those documents informed the veteran of what 
evidence and information the VA would obtain for him, with 
specific references to such materials as government reports 
and medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The RO has made efforts to obtain relevant records adequately 
identified by the veteran.  For example, in September and 
December 1998, it requested records which reflected the 
veteran's treatment from March 1998 to the present at the VA 
Medical Center (MC) in Kansas City, Missouri.  

Relevant evidence received in association with the veteran's 
appeal consists of medical records from the Kansas City VAMC, 
reflecting his treatment from March 1998 through January 
2003.  Also associated with the claims folder are reports of 
VA orthopedic or neurologic examinations, variously performed 
by the VA in January 1999, June 2000, and December 2002. 

In his substantive appeal (VA Form 9, received by the VA in 
December 1998), the veteran was informed of his right to have 
a hearing in association with his appeal; however, to date, 
he has declined to exercise that right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  Indeed, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to an increased rating for his 
service connected low back disorder.  Accordingly, there is 
no need for further development of the evidence in order to 
meet the requirements of the VCAA.  

II.  The Facts and Analysis

The veteran seeks entitlement to a rating in excess of 40 
percent for his service-connected arthritis of the lumbar 
spine.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate DC's for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003. 

Limitation of motion of the lumbar spine is rated under 38 
C.F.R. § 4.71a, DC 5292.  A 40 percent rating is warranted 
for severe limitation of motion; however, that is the highest 
schedular evaluation for low back disability under that DC.  
Thus, it cannot provide the basis for an increased rating.

The RO has rated the veteran's service-connected low back 
disability under 38 C.F.R. § 4.71a, DC 5293, the code 
applicable to intervertebral disc syndrome.  Prior to 
September 23, 2002, a 40 percent rating was warranted for 
intervertebral disc syndrome which was productive of severe 
impairment, manifested by recurring attacks with intermittent 
relief.  A 60 percent rating was warranted for pronounced 
impairment, manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  In such cases, there was 
little intermittent relief.  

The regulations pertaining to intervertebral disc syndrome 
were revised during the pendency of the veteran's appeal (See 
67 Fed. Reg. 54345-54349 (August 22, 2002).  The veteran was 
notified of those changes in the SSOC issued in May 2003.  
Inasmuch as the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00

On and after September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) has been rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293. 

For the purpose of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5293, Note (1).  

When evaluating on the basis of chronic manifestations, the 
orthopedic and/or neurologic disabilities are rated on the 
basis of the evaluation criteria for the most appropriate 
orthopedic or neurologic DC(s).  38 C.F.R. § 4.71a, DC 5293, 
Note (2). 

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, DC 5293, 
Note (3). 

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

The veteran's medical records show that from March 1998 
through January 2003, he received treatment from the VA for 
various disabilities, including his service-connected 
arthritis of the lumbar spine.  His primary low back 
complaints involved limitation of motion and pain which 
occasionally radiated into the right lower extremity.  Such 
manifestations were reportedly exacerbated by physical 
exertion, and it was noted that he was issued a cane for 
ambulation.  In December 2002, during treatment by the 
Primary Care service, he experienced pain on straight leg 
raising at 45 degrees.  Orthopedic and neurologic 
consultations, however, showed generally that the veteran's 
motor strength was 5/5 and that his sensation was intact.  
There was no evidence of muscle spasms, and is deep tendon 
reflexes, including those in his knee and ankle, were 
generally 2/4 and equal, bilaterally.  Indeed, consultations 
with the Physical Therapy service showed variously that the 
veteran's range of motion and strength were functional and 
that his endurance was good.  His balance was also reportedly 
normal, and he was able to ambulate safely with his cane.  
During an appointment with the Primary Care service in May 
1998, it was noted that the veteran was able to bathe and 
dress without assistance; shop; prepare food; and drive a car 
(although he was advised not to drive due to a seizure 
disorder).  He reportedly took various pain medications, 
including Salsalate, Motrin, and Tylenol, and during an 
October 1998 Orthopedic Consultation, he underwent a trial 
with a transcutaneous nerve stimulator (TENS).  Despite such 
treatment, however, there was no documentation of 
incapacitating episodes having a total duration of at least 
six weeks during any 12 month period.

In an effort to determine the extent of the veteran's 
service-connected low back disability, he was examined by the 
VA in January 1999, June 2000, and December 2002.  Generally, 
he complained that his back pain was worse and that he had 
pain in any position and on exertion.  He noted that such 
pain was alleviated by changing positions.  He also reported 
that his back locked up and that occasionally, he was unable 
to stand up straight.  The severity, frequency, and duration 
of his flare-ups reportedly depended on his degree of 
activity.  It was noted that he had used a cane for six 
months, and that he took various medications for pain, 
including Oxycontin, Motrin, and Salsalate.  

The examinations confirmed the veteran's complaints of 
limited motion, as objective testing revealed the following 
range of low back motion:  forward flexion to between 10 and 
60 degrees; backward extension to between 10 and 15 degrees; 
lateral flexion to between 15 and 50 degrees, bilaterally; 
and rotation to 20 degrees, bilaterally.  He also complained 
of occasional tingling in his legs and feet; and during the 
January 1999 examination, the veteran demonstrated muscle 
spasms in his back.  Generally, however, there was no 
objective evidence of any neurologic deficits.  Indeed, 
during the December 2002 examination, the examiner had been 
asked specifically to perform a neurologic evaluation.  Such 
evaluation was essentially negative, as the veteran's heel 
and toe gait were normal; his straight leg raising was 
negative; and his deep tendon reflexes were 2+ overall.  
Moreover, he was reportedly well-developed and well-nourished 
and moved around the examining room without apparent 
difficulty.  Such findings essentially mirrored those 
reported in the veteran's treatment records.  In fact, the 
totality of the evidence does not show pronounced impairment 
with persistent symptoms compatible with sciatic neuropathy 
or incapacitating episodes having a total duration of at 
least six weeks during any 12 month period.  Although recent 
X-rays and an MRI suggest that the veteran's degenerative 
disc disease may involve multiple levels of his spine, the 
evidence does not show clearly distinct effects in each 
spinal segment.  Thus, while the veteran has severe 
limitation of motion of the lumbar spine, the general absence 
of neurologic deficits do not warrant a schedular rating in 
excess of 40 percent under the old or new criteria.  

In arriving at this decision, the Board has considered the 
potential for higher schedular evaluations under other DC's 
applicable to rating the spine; however, such DC's 
contemplate the residuals of a fracture (DC 5285) or 
ankylosis of the spine (DC 5286 or 5289).  Neither is present 
in the instant case and, therefore, cannot provide the basis 
for a higher evaluation.  

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected arthritis of the lumbar 
spine.  The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2001).  Although the veteran has reportedly been 
unemployed since April 1997 and can no longer work in his 
usual field of maintenance, there is no competent evidence 
that such unemployment is due solely to his service-connected 
low back disorder.  Rather, the record shows that the 
manifestations of his service-connected low back disability 
are those contemplated by the regular schedular standards.  
It must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent competent evidence to the contrary, 
the Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

Entitlement to a rating in excess of 40 percent for arthritis 
of the lumbar spine is denied.


	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

